Citation Nr: 1626003	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  05-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnego, Esq. 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied service connection hypertension.  The case is now in the jurisdiction of the Waco, Texas RO.   

The Veteran filed a notice of disagreement in July 2004.  The RO issued a statement of the case (SOC) in September 2005.  The Veteran submitted his VA Form 9 in October 2005.  The RO issued supplemental statements of the case (SSOCs) in April 2009, February 2015, and June 2015.  

An August 2009 Board decision denied the Veteran's claim of service connection for hypertension.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a July 2010 Order, the Court vacated that Board decision and remanded the case to the Board for readjudication in accordance with a Joint Motion for Remand.  In a November 2010 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development pursuant to the July 2010 CAVC Order. 


FINDING OF FACT

Hypertension was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current hypertension to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice requirements were met in a March 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  

To the extent that the VCAA notice pertaining to service connection, degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection for hypertension was readjudicated as evidenced by the April 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records including Social Security Administration records, VA treatment records, and medical treatment records from the Texas Department of Criminal Justice (TDCJ).  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his hypertension claim.  The Veteran was not afforded a VA examination for this disorder because while there is evidence of a current diagnosis, there is no credible evidence establishing that the disorders manifested during service or in applicable presumption periods, and there is no indication that the disorders or symptoms may be associated with the Veteran's service or with another service-connected disability.  Therefore, a VA medical examination is not required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

A November 2010 Board decision remanded the case for procurement of outstanding VA medical treatment records from 1971 to 1993 and any records from for treatment received after June 2008.  Additionally, the RO was directed to obtain medical records from the Texas Department of Criminal Justice (TDCJ) prior to 2001.  The record shows that the requested TDCJ records have been associated with the record.  In addition VA treatment records from 1975 were associated with the claims file; however, a February 2013 formal finding of the unavailability of VA treatment records was also associated with the record.  Thus, no further notice regarding efforts to obtain VA treatment records is necessary.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  The Veteran's VA treatment records and TDCJ medical records indicate that the Veteran has current diagnoses of hypertension.  The issue that remains disputed is whether or not the Veteran's current disabilities are related to service.  

The Veteran's service treatment records are silent for any symptoms, complaints or treatment for hypertension.  Service treatment records show the Veteran's blood pressure was 128/76 at entry and 124/70 at separation.  Service treatment records show that in June of 1971 the Veteran's blood pressure readings were 110/80 and 108/80.  A May 1971 service treatment note shows the Veteran's blood pressure was 110/68.

Although the service treatment records do not document hypertension, the Veteran is competent to describe symptoms of hypertension.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.

The post-service medical evidence of record also does not show any manifestation of hypertension within one year of separation from service.  An August 1981 VA treatment note shows that the Veteran's blood pressure was 90/50.  A September 9, 1982 treatment note does indicate that the Veteran had a blood pressure reading of 130/86.  However, shortly after, on September 22, 1982, the Veteran's blood pressure was measured at 120/70.  Notably the Veteran's medical records indicate that during this period he was seeking treatment for symptoms of opiate withdrawal.  A November 1982 VA treatment note shows the Veteran's blood pressure was 120/70.  A VA treatment note from January 1983 show the Veteran's blood pressure was 110/69.     

The competent medical evidence shows that the Veteran was diagnosed with hypertension in 1994.  See VA Treatment Records.  Subsequent records from 1995 continue to show high blood pressures readings.  See TDCJ Medical Records.  As the records first show hypertension in 1994, the absence of symptoms of hypertension from 1971 to 1994, a period of approximately twenty three years, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

Significantly neither the Veteran nor his representative have offered any explanation as to the relationship between the Veteran's hypertension and service.  There is no competent medical evidence that associates hypertension to an injury, disease, or event of service origin.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his hypertension.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

In sum, the competent medical evidence of record does not show that the Veteran's hypertension is related to service.  Thus, the Board finds that entitlement to service connection for hypertension is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


